IN THE SUPREME COURT OF TENNESSEE
                                 AT JACKSON

                                                                         FILED
                                                                   June 28, 1999
LORRAINE BURTON SPIERS MARCUS, )                    NOT FOR PUBLICATION
                               )                                 Cecil Crowson, Jr.
     Appellee,                 )                    SHELBY CRIMINAL
                                                                Appellate Court Clerk
                               )
v.                             )                    NO. 02S01-9804-CH-00036
                               )
TRENT WRIGHT MARCUS,           )
                               )
     Appellant.                )




                                       ORDER


              The appellee has filed a petition for rehearing in this appeal pursuant to

Tenn. R. App. P. 39. We have considered all of the arguments raised in the petition, and

we have found them to be without merit. It is, therefore, ORDERED that the petition is

denied.



                                                    PER CURIAM